Exhibit 10.3

CORPORATE EXECUTIVE CONFIDENTIALITY, NON-COMPETITION

AND NON-SOLICITATION AGREEMENT

This Corporate Executive Confidentiality, Non-Competition and Non-Solicitation
Agreement (“Agreement”) is made by and between Zimmer, Inc., a corporation
having its principal headquarters in Warsaw, Indiana, and                     
(“Employee”).

Recitals

A. For purposes of this Agreement, the term “Company” means Zimmer, Inc., Zimmer
US, Inc. and/or any or each of their affiliates, parents, or direct or indirect
subsidiaries (including but not limited to Biomet, Inc. and its affiliates,
parents or direct or indirect subsidiaries), as well as any
successor-in-interest to Zimmer, Inc., Zimmer US, Inc. and/or to any of their
direct or indirect subsidiaries, affiliates, or parents.

B. Employee is being employed by Company in an executive and/or high-level
managerial capacity in which Employee will have extensive access to trade
secrets and confidential information of Company, and/or is being offered certain
equity incentives.

C. Company has offered Employee employment and/or equity incentives contingent
upon Employee’s entering into this Agreement.

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals, the promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Employee agree to be
legally bound as follows:

1. Acknowledgements. Employee acknowledges that Company is engaged in the highly
competitive business of the development, manufacture, distribution, and sale of
orthopedic- and musculoskeletal-related medical and surgical devices, products,
and services, including but not limited to hip, knee, trauma, extremities,
dental rehabilitation, spine, microfixation, bone healing, bone cement,
surgical, sports medicine, and/or biologics devices, products, processes and
services, and that Employee will serve in an executive and/or high-level
managerial capacity for Company and in that capacity Employee will have access
to and will gain knowledge of substantial trade secrets and confidential
information of Company.

2. Non-Disclosure and Ownership of Confidential Information. Employee
acknowledges that Confidential Information is a valuable, special, and unique
asset of Company, and solely the property of Company, and agrees to the
following:

(a) Confidential Information Defined. The term “Confidential Information”
includes, but is not limited to, any and all of Company’s trade secrets,
confidential and proprietary information and all other information and data of
Company that is not generally known to the public or other third parties who
could derive economic value from its use or disclosure. Confidential Information
includes, without limitation, technical information such as product
specifications, compounds, formulas, improvements, discoveries, developments,
designs, inventions, techniques, new products and surgical training methods, and
research and



--------------------------------------------------------------------------------

development information; confidential business methods and processes; business
plans and strategies; marketing plans and strategies; non-public financial
information including budgets, sales data, sales forecasts, sales quotas, and
information regarding profits or losses; office optimization and logistics
information; information pertaining to current and prospective customers;
information pertaining to distributors and sales structures; pricing
information; discount schedules; costing information; personnel information;
compensation structure, schedules and plans; and information about current and
prospective products or services, whether or not reduced to writing or other
tangible medium of expression, including work product created by Employee in
rendering services for Company.

(b) Non-Disclosure of Confidential Information. During Employee’s employment
with Company and thereafter, Employee will not disclose, transfer, or use (or
seek to induce others to disclose, transfer, or use) any Confidential
Information for any purpose other than( i) disclosure to authorized employees
and agents of Company who are bound to maintain the confidentiality of the
Confidential Information; (ii) for authorized purposes during the course of
Employee’s employment in furtherance of Company’s business; and/or (iii) as
specifically allowed or required under applicable law. Employee’s non-disclosure
obligations shall continue as long as the Confidential Information remains
confidential and shall not apply to information that becomes generally known to
the public through no fault or action of Employee.

(c) Protection of Confidential Information. Employee will notify Company in
writing of any circumstances which may constitute unauthorized disclosure,
transfer, or use of Confidential Information. Employee will use Employee’s best
efforts to protect Confidential Information from unauthorized disclosure,
transfer, or use. Employee will implement and abide by all procedures adopted by
Company to prevent unauthorized disclosure, transfer, or use of Confidential
Information. Notwithstanding the above requirements, nothing in this Agreement
shall restrict Employee’s right to make disclosures specifically allowed or
required under applicable law.

3. Ownership of Intellectual Property.

(a) Invention Defined. The term “Invention” includes, but is not limited to
ideas, programs, processes, systems, intellectual property, works of authorship,
copyrightable materials, discoveries, and/or improvements which Employee
discovers, invents, originates, develops, makes, authors, or conceives alone or
in conjunction with others during Employee’s employment with Company and/or
within six (6) months after Employee’s employment ends which relate to Company’s
present or future business. An Invention is covered by this Agreement regardless
of whether (i) Employee conceived of the Invention in the scope of Employee’s
employment; (ii) the Invention is patentable; or (iii) Company takes any action
to commercialize or develop the Invention.

(b) Ownership of Inventions. Inventions are solely the property of Company.
Employee agrees that by operation of law and/or the effect of this Agreement
Employee does not have any rights, title, or interest in any Inventions.
Notwithstanding, Employee may be recognized as the inventor of an Invention
without retaining any other rights associated therewith.

 

-2-



--------------------------------------------------------------------------------

(c) Disclosure and Assignment of Inventions. Employee hereby assigns to Company
all right, title and interest Employee may have in any Inventions that are
discovered, invented, originated, developed, made, authored, or conceived by
Employee (whether alone or with others) during Employee’s employment with
Company and/or within six (6) months after Employee’s employment ends which
relate to Company’s present or future business. Employee agrees to: (i) promptly
disclose all such Inventions in writing to Company; (ii) keep complete and
accurate records of all such Inventions, which records shall be Company property
and shall be retained on Company premises; and (iii) execute such documents and
do such other acts as may be necessary in the opinion of Company to establish
and preserve Company’s property rights in all such Inventions. This section
shall not apply to any Invention for which no equipment, supplies, facility or
trade secret information of Company was used and which was developed entirely on
Employee’s own time, and (1) which does not relate (a) directly to the business
of Company, or (b) to Company’s actual or demonstrably anticipated research or
development, and (2) which does not result from any work performed by Employee
for Company.

(d) Works of Authorship. All written, graphic or recorded material and all other
works of authorship fixed in a tangible medium of expression made or created by
Employee, solely or jointly with others, during Employee’s employment with
Company and relating to Company’s business, actual or contemplated, shall be the
exclusive property of Company (collectively “Works”). Company will have the
exclusive right to copyright such Works. Employee agrees that if any Work
created while employed by Company, whether or not created at the direction of
Company, is copyrightable, such Work will be a “work made for hire,” as that
term is defined in the copyright laws of the United States. If, for any reason,
any copyrightable Works created by Employee are excluded from that definition,
Employee hereby assigns and conveys to Company all right, title and interest
(including any copyright and renewals) in such Works.

(e) Attribution and Use of Works and Inventions; Waiver of Assertion of “Moral”
Rights in Inventions and Works. Employee agrees that Company and its licensees
are not required to designate Employee as author, inventor or developer of any
Works or Inventions when distributed or otherwise. Employee hereby waives, and
agrees not to assert, any “moral” rights in any Inventions and Works. Employee
agrees that Company and its licensees shall have sole discretion with regard to
how and for what purposes any Inventions or Works are used or distributed.

(f) Employee Cooperation in Establishment of Company Proprietary Rights.
Employee will sign documents of assignment, declarations and other documents and
take all other actions reasonably required by Company, at Company’s expense, to
perfect and enforce any of its proprietary rights. In the event Company is
unable, for any reason whatsoever, to secure Employee’s signature to any lawful
or necessary documents required to apply for, prosecute, perfect, or assign any
United States or foreign application for Letters Patent, trademark, copyright
registration, or other filing to protect any Invention or Work, Employee hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as Employee’s agent and attorney in fact, to act for and on Employee’s
behalf, to execute and file any such application, registration or other filing,
and to do all other lawfully permitted acts to further the prosecution, issuance
or assignment of Letters Patent or other protections on such Inventions, or
registrations for trademark or copyright or other protections on such Works,
with the same force and effect as if executed by Employee.

 

-3-



--------------------------------------------------------------------------------

4. Return of Confidential Information and Company Property. Immediately upon
termination of Employee’s employment with Company, Employee shall return to
Company all of Company’s property relating to Company’s business, including
without limitation all of Company’s property which is in the possession,
custody, or control of Employee such as Confidential Information, documents,
hard copy files, copies of documents and electronic information/files, and
equipment (e.g., computers and mobile phones).

5. Obligations to Other Entities or Persons. Employee warrants that Employee is
not bound by the terms of a confidentiality agreement or any other legal
obligation which would either preclude or limit Employee from disclosing or
using any of Employee’s ideas, inventions, discoveries or other information or
otherwise fulfilling Employee’s obligations to Company. While employed by
Company, Employee shall not disclose or use any confidential information
belonging to another entity or other person.

6. Conflict of Interest and Duty of Loyalty. During Employee’s employment with
Company, Employee shall not engage, directly or indirectly, in any activity,
employment or business venture, whether or not for remuneration, that (i) is
competitive with Company’s business; (ii) deprives or potentially could deprive
Company of any business opportunity; (iii) conflicts or potentially could
conflict with Company’s business interests; or (iv) is otherwise detrimental to
Company, including but not limited to preparations to engage in any of the
foregoing activities.

7. Restrictive Covenants. Employee agrees to, and covenants to comply with, each
of the following separate and divisible restrictions:

(a) Definitions.

(1) “Competing Product” is defined as any implant, device, or medical
product(s), service(s), instrument(s) or supplies that is or are the same as,
related to, or similar to any product, process or service that Company is
researching, developing, manufacturing, distributing, selling and/or providing
at the time of Employee’s separation from employment with Company (including,
but not limited to, any product or service Company’s Hip, Knee, Trauma,
Extremities, Biologics, Surgical, Sports Medicine, Microfixation, Bone Healing,
Bone Cement, Spine and/or Dental division is researching, developing,
manufacturing, distributing, selling and/or providing at the time of Employee’s
separation from employment with Company).

(2) “Competing Organization” is defined as any organization that researches,
develops, manufactures, markets, distributes and/or sells one or more Competing
Products. A Competing Organization is diversified if it operates multiple,
independently operating business divisions, units, lines or segments some of
which do not research, develop, manufacture, market, distribute and/or sell any
Competing Products.

(3) “Prohibited Capacity” is defined as (a) any same or similar capacity to that
held by Employee at any time during Employee’s last two (2) years of employment
with Company; (b) any executive or managerial capacity; or (c) any capacity in
which Employee’s knowledge of Confidential Information and/or Inventions would
render Employee’s assistance to a Competing Organization a competitive
advantage.

 

-4-



--------------------------------------------------------------------------------

(4) “Restricted Geographic Area” is defined as all countries, territories,
parishes, municipalities and states in which Company is doing business or is
selling its products at the time of termination of Employee’s employment with
Company, including but not limited to every parish and municipality in the state
of Louisiana. Employee acknowledges that this geographic scope is reasonable
given Employee’s position with Company, the international scope of Company’s
business; and the fact that Employee could compete with Company from anywhere
Company does business.

(5) “Restricted Period” is defined as the date Employee executes this Agreement,
continuing through the eighteen (18) months after the Employee’s last day of
employment with Company unless otherwise extended by Employee’s breach of this
Agreement. The running time on the Restricted Period shall be suspended during
any period in which Employee is in violation of any of the restrictive covenants
set forth herein, and all restrictions shall automatically be extended by the
period Employee was in violation of any such restrictions.

(6) “Customer” is defined as any person or entity with respect to whom, as of
the date of Employee’s separation from Company employment or at any time during
the two years prior to such separation, Company sold or provided any products
and/or services.

(7) “Active Prospect” is defined as any person or entity that Company
individually and specifically marketed to and/or held discussions with regarding
the distribution and/or sale of any of Company’s products, processes or services
at any time during the last six (6) months of Employee’s employment with
Company.

(8) “Severance Benefit Period” is the period of time represented by the total
amount of any severance benefit offered to Employee (whether or not actually
paid). By way of illustration, if Employee were offered a lump-sum severance
benefit equivalent to ten (10) weeks of Employee’s final base pay upon
termination of his or her employment with the Company, Employee’s Severance
Benefit Period would be 10 weeks, whether or not Employee actually fulfilled all
requirements of receiving, and did receive, any portion of the severance
benefit.

(b) Restrictive Covenants. During the Restricted Period, Employee agrees to be
bound by each of the following independent and divisible restrictions:

(1) Covenant Not to Compete.

(A) Employee will not, within the Restricted Geographic Area, be employed by,
work for, consult with, provide services to, or lend assistance to any Competing
Organization in a Prohibited Capacity.

(B) Employee may be employed by, work for, consult with, provide services to, or
lend assistance to a Competing Organization provided that: (i) the Competing
Organization’s business is diversified; (ii) the part of the Competing
Organization’s business with which Employee will be affiliated would not,
evaluated on a stand-alone basis, be a Competing Organization; (iii) Employee’s
affiliation with the Competing Organization does not

 

-5-



--------------------------------------------------------------------------------

involve any Competing Products; (iv) Employee provides Company a written
description of Employee’s anticipated activities on behalf of the Competing
Organization which includes, without limitation, an assurance satisfactory to
Company that Employee’s affiliation with the Competing Organization does not
constitute a Prohibited Capacity; and (v) Employee’s affiliation with the
Competing Organization does not constitute a competitive disadvantage to
Company.

(2) Covenant Not to Solicit Customers or Active Prospects. Employee will not,
directly or indirectly, (i) provide, sell, or market; (ii) assist in the
provision, selling or marketing of; or (iii) attempt to provide, sell or market
any Competing Products to any of Company’s Customers or Active Prospects located
in the Restricted Geographic Area.

(3) Covenant Not to Interfere With Business Relationships. Employee will not,
within the Restricted Geographic Area, urge, induce or seek to induce any of
Company’s independent contractors, subcontractors, distributors, brokers,
consultants, sales representatives, customers, vendors, suppliers or any other
person or entity with whom Company has a business relationship at the time of
Employee’s separation from Company employment to terminate its or their
relationship with, or representation of, Company or to cancel, withdraw, reduce,
limit or in any manner modify any such person’s or entity’s business with, or
representation of, Company.

(4) Covenant Not to Solicit Company Employees. Employee will not, within the
Restricted Geographic Area, employ, solicit for employment, or advise any other
person or entity to employ or solicit for employment, any individual employed by
Company at the time of Employee’s separation from Company employment, or
otherwise directly or indirectly induce or entice any such employee to leave
his/her employment with Company to work for, consult with, provide services to,
or lend assistance to any Competing Organization.

(5) Covenant Not to Disparage Company. Employee will not make or publish any
disparaging or derogatory statements about Company; about Company’s products,
processes, or services; or about Company’s past, present and future officers,
directors, employees, attorneys and agents. Disparaging or derogatory statements
include, but are not limited to, negative statements regarding Company’s
business or other practices; provided, however, nothing herein shall prohibit
Employee from providing any information as may be compelled by law or legal
process.

8. Reasonableness of Terms. Employee acknowledges and agrees that the
restrictive covenants contained in this Agreement restrict Employee from
engaging in activities for a competitive purpose and are reasonably necessary to
protect Company’s legitimate interests in Confidential Information, Inventions,
and goodwill. Additionally, Employee acknowledges and agrees that the
restrictive covenants are reasonable in all respects, including, but not limited
to, temporal duration, scope of prohibited activities and geographic area.
Employee further acknowledges and agrees that the restrictive covenants set
forth in this Agreement will not pose any hardship on Employee and that Employee
will reasonably be able to earn an equivalent livelihood without violating any
provision of this Agreement.

 

-6-



--------------------------------------------------------------------------------

9. Non-Competition Period Payments.

(a) Eligibility and Amount. In the event of Employee’s involuntary separation
from employment with the Company for a reason that renders Employee eligible for
benefits under the terms of the Company’s Severance Plan, then to the extent
Employee is denied, solely because of the restrictive covenant provisions of
Section 7 of this Agreement, a specific full-time or part-time employment,
consulting, or other position that would otherwise be offered to Employee by a
Competing Organization, and provided Employee satisfies all conditions stated
herein, then upon expiration of Employee’s Severance Benefit Period, Company
will make monthly payments to Employee for each month Employee remains
unemployed through the end of the Restricted Period. These monthly payments
shall equal the lesser of Employee’s monthly base pay at the time of Employee’s
separation from Company employment (exclusive of bonus and other extra
compensation and any other employee benefits) or the monthly compensation that
would have been offered to Employee by the Competing Organization. This
Section 9 will not apply if Employee leaves employment with the Company
voluntarily or if Company terminates Employee’s employment for a reason or
reasons that render Employee ineligible for benefits under terms of the
Company’s Severance Plan.

(b) Verification of Eligibility for Non-Competition Period Payments. To qualify
for payments under this Section 9, Employee must provide Company detailed
written documentation supporting eligibility for payment, including, at a
minimum, (i) the name and location of the Competing Organization that would have
employed Employee but for the provisions of Section 7 of this Agreement,
(ii) the title, nature, and detailed job responsibilities of the employment
position with the Competing Organization that Employee was denied, (iii) the
date Employee was denied the employment position, and (iv) the name and contact
information of a managerial employee at the Competing Organization who has
sufficient authority to confirm that Employee was denied this specific
employment position with the Competing Organization solely because Employee is
subject to the provisions of Section 7 of this Agreement (the “eligibility
documentation”). Upon receipt of the eligibility documentation, Company will
determine eligibility for payment and, if eligibility is established, payments
will commence as of the date of Company’s receipt of the eligibility
documentation or the date Employee’s Severance Benefit Period ends, whichever is
later.

(c) Obligation to Pursue Replacement Employment and Verification of Continued
Eligibility for Non-Competition Period Payments. Employee is obligated to
diligently seek and pursue replacement employment that does not violate
Section 7 of this Agreement (“replacement employment”) during any period in
which Employee seeks and/or accepts payment from Company under this Section 9.
After eligibility for non-competition period payments is established, Employee
will, on or before the 15th day of each month of eligibility for continued
payments, submit to Company a written statement (i) identifying by name and
address all prospective employers with whom Employee has applied or inquired
about employment; (ii) identifying positions sought with each listed employer
and specific actions taken in seeking each position; (iii) describing all other
efforts made to obtain replacement employment; and (iv) describing any offers of
employment received, including the name of the employer; the nature, title, and
compensation terms of the position offered; the actual or anticipated start date
if the offer has been accepted; and the reason(s) for declining if the offer was
declined.

 

-7-



--------------------------------------------------------------------------------

(d) Effect of Replacement Employment on Non-Competition Period Payments. If
Employee is denied a specific employment, consulting or other such position with
a Competing Organization solely because of the restrictive covenant provisions
of Section 7 of this Agreement but obtains other work for compensation, and the
monthly compensation (including base pay, commissions, incentive compensation,
bonuses, fees and other compensation) for the replacement work is less than
Employee’s monthly base pay at the time of Employee’s separation from employment
with Company, Company agrees to pay Employee the difference for each such month
through the end of the Restricted Period, again upon expiration of any severance
benefits which Employee was offered and provided Employee satisfies all
conditions stated herein, with monthly payments not to exceed the amount to
which Employee is entitled under subsection (a) of this Section 9. Employee
shall submit to Company payroll records and/or any other records reasonably
requested by Company showing all compensation received by Employee from the
replacement work as a condition of Company’s payment of Non-Competition Period
Payments covering any period of time when Employee performs work for
compensation.

(e) Company’s Right To Provide Release of Obligations in Lieu of Non-Competition
Period Payments. Notwithstanding any of the foregoing provisions of this
Section 9, Company reserves the right to release Employee from Employee’s
obligations under Section 7 of this Agreement at any time during the Restricted
Period, in full or in sufficient part to allow Employee to accept an opportunity
that would otherwise be prohibited under this Agreement, at which time Company’s
payment obligations under this Section 9 shall cease immediately and Employee
shall not be entitled to any further such payments or compensation.

10. Severability, Modification of Restrictions: The covenants and restrictions
in this Agreement are separate and divisible, and to the extent any clause,
portion or section of this Agreement is determined to be unenforceable or
invalid for any reason, Company and Employee acknowledge and agree that such
unenforceability or invalidity shall not affect the enforceability or validity
of the remainder of the Agreement. If any particular covenant, provision or
clause of this Agreement is determined to be unreasonable or unenforceable for
any reason, including, without limitation, temporal duration, scope of
prohibited activity, and/or scope of geographic area, Company and Employee
acknowledge and agree that such covenant, provision or clause shall
automatically be deemed reformed to have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
reformed to whatever extent would be reasonable and enforceable under applicable
law. The parties agree that any court interpreting the provisions of this
Agreement shall have the authority, if necessary, to reform any such provision
to make it enforceable under applicable law.

11. Remedies. Employee acknowledges that a breach or threatened breach by
Employee of this Agreement will give rise to irreparable injury to Company and
that money damages will not be adequate relief for such injury. Accordingly,
Employee agrees that Company shall be entitled to obtain injunctive relief,
including, but not limited to, temporary restraining orders, preliminary
injunctions and/or permanent injunctions, without having to post any bond or
other security, to restrain or prohibit such breach or threatened breach, in
addition to any other legal remedies which may be available. In addition to all
other relief to which it shall be entitled, Company shall be entitled to cease
all payments to which Employee would otherwise be entitled under Section 9
hereto; continue to enforce this Agreement; recover from Employee all payments
made under Section 9 to the extent attributable to a time during which Employee

 

-8-



--------------------------------------------------------------------------------

was in violation of the covenants for which payment was made; and recover from
Employee all litigation costs and attorneys’ fees incurred by Company in any
action or proceeding relating to this Agreement in which Company prevails in any
respect, including, but not limited to, any action or proceeding in which
Company seeks enforcement of this Agreement or seeks relief from Employee’s
violation of this Agreement.

12. Survival of Obligations. Employee acknowledges and agrees that Employee’s
obligations under this Agreement, including, without limitation, Employee’s
non-disclosure and non-competition obligations, shall survive the termination of
Employee’s employment with Company, whether such termination is with or without
cause and whether it is voluntary or involuntary. Employee acknowledges and
agrees that nothing in this Agreement alters the at-will nature of Employee’s
employment and that either Company or Employee may terminate the employment
relationship at any time, with or without cause or notice. Employee further
acknowledges and agrees that: (a) Employee’s non-disclosure, non-disparagement,
non-solicitation and non-competition covenants set forth in Sections 2 and 7 of
this Agreement shall be construed as independent covenants and that no breach of
any contractual or legal duty by Company shall be held sufficient to excuse or
terminate Employee’s obligations or to preclude Company from obtaining
injunctive relief or other remedies for Employee’s violation or threatened
violation of such covenants, and (b) the existence of any claim or cause of
action by Employee against Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to Company’s enforcement of Employee’s
obligations under Sections 2 and 7 of this Agreement.

13. Governing Law and Choice of Forum. This Agreement shall be construed and
enforced in accordance with the laws of the State of Indiana, notwithstanding
any state’s choice-of-law rules to the contrary. The parties agree that any
legal action relating to this Agreement shall be commenced and maintained
exclusively before the United States District Court for the Northern District of
Indiana if jurisdiction permits, or otherwise before any appropriate state court
located in Kosciusko County, Indiana. The parties hereby submit to the
jurisdiction of such courts and waive any right to challenge or otherwise object
to personal jurisdiction or venue, in any action commenced or maintained in such
courts. Language translations aside, the English version shall govern.

14. Enforcement. The parties agree that Zimmer, Inc., Zimmer US, Inc. and/or any
or each of their affiliates, parents, or direct or indirect subsidiaries
(including but not limited to Biomet, Inc. and its direct or indirect
subsidiaries), as well as any successor-in-interest to Zimmer, Inc., Zimmer US,
Inc. and/or to any of their direct or indirect subsidiaries, affiliates, or
parents are express and intended parties to and beneficiaries to this Agreement,
with full rights to enforce this Agreement independently or in conjunction with
each other.

15. Successors and Assigns. Company shall have the right to assign this
Agreement, and, accordingly, this Agreement shall inure to the benefit of, and
may be enforced by, any and all successors and assigns of Company, including
without limitation by asset assignment, stock sale, merger, consolidation or
other corporate reorganization, and shall be binding on Employee. The services
to be provided by Employee to Company are personal to Employee, and Employee
shall not have the right to assign Employee’s duties under this Agreement.

 

-9-



--------------------------------------------------------------------------------

16. Modification. This Agreement may not be amended, supplemented, or modified
except by a written document signed by both Employee and a duly authorized
officer of Company.

17. No Waiver. The failure of Company to insist in any one or more instances
upon performance of any provision of this Agreement or to pursue its rights
hereunder shall not be construed as a waiver of any such provisions or the
relinquishment of any such rights.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which when taken together will
constitute one and the same agreement.

19. Entire Agreement. This Agreement, including Recitals, constitutes the entire
agreement of the parties with respect to the subjects specifically addressed
herein, and supersedes any prior agreements, understandings, or representations,
oral or written, on the subjects addressed herein. Notwithstanding the
foregoing, to the extent the employee has an existing non-competition,
confidentiality, and/or non-solicitation agreement in favor of Company and has
breached or violated the terms thereof, Company may continue to enforce its
rights and remedies under and pursuant to such existing agreement.

Employee’s signature below indicates that Employee has read the entire
Agreement, understands what Employee is signing, and is signing the Agreement
voluntarily. Employee agrees that Company advised Employee to consult with an
attorney prior to signing the Agreement.

 

“EMPLOYEE”

 

(Employee Signature)

Printed Name:

 

Date:

 

 

“COMPANY” By:

 

Printed Name:

 

Title:

 

Date:

 

 

-10-